Citation Nr: 0303919	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran testified before a 
hearing officer at a hearing at the RO in May 2000.  In March 
2001, the Board remanded the case to the RO for additional 
development, and it has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and to the extent possible all 
relevant evidence has been obtained.  

2.  The veteran's initial examination for service was 
negative for any bilateral knee disorder.  

3.  The veteran's Osgood-Schlatter's disease and bilateral 
knee tendonitis clearly and unmistakably preexisted service.  

4.  The veteran's preexisting Osgood-Schlatter's' disease and 
bilateral knee tendonitis did not worsen or increase in 
severity during service; the medical evidence does not 
demonstrate the current presence of Osgood-Schlatter's 
disease or bilateral knee tendonitis.  

5.  Arthritis of the knees, first diagnosed decades after 
service, is not related to service or any incident of 
service.  




CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment in July 1973 
is rebutted by clear and unmistakable evidence of a 
preexisting Osgood-Schlatter's disease and bilateral knee 
tendonitis.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(b) (2002).  

2.  Osgood-Schlatter's disease and bilateral knee tendonitis 
were not incurred in or aggravated during active service.  
38 U.S.C.A. § 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (West 2002).  

3.  The veteran's current bilateral arthritis of the knees 
was not incurred in or aggravated during active service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in February 2000 and supplemental statements of the case 
in August 2000 and November 2002.  In those documents, the RO 
informed the veteran of the requirements for service 
connection of a claimed disability on a direct and 
aggravation basis.  In a letter dated in March 2001, the RO 
told the veteran about the VCAA, the information and evidence 
necessary to support his claim and procedures for him to use 
to obtain VA assistance in providing evidence.  The RO 
requested that the veteran provide the names and addresses of 
health care providers who had treated him for his bilateral 
knee disorder before and after service and notified him that 
VA would attempt to obtain those records.  The RO also 
notified the veteran that it was ultimately his 
responsibility to make sure the records were received by VA.  
In the November 2002 supplemental statement of the case, the 
RO outlined the provisions of the VCAA in detail.  The Board 
is satisfied that the veteran has been advised what evidence 
he should submit and what evidence VA would obtain on his 
behalf, in accordance with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran underwent VA examination in July 2002, and the 
veteran has provided clinical records and letters from 
private health care providers.  In addition, the RO obtained 
the veteran's service medical records.  The veteran has 
reported on multiple occasions that he has attempted to 
obtain medical records concerning treatment he received for 
his bilateral knee disability between his discharge from 
service in 1976 and 1992, but states that those records are 
not available.  At the May 2000 hearing at the RO, he 
testified that he would try to obtain the report of his post 
office employment physical examination.  He has not provided 
any such examination report, and he after receipt of the 
March 2001 letter from the RO did not provide information 
concerning such records.  Further, the veteran has identified 
no other medical evidence that may be relevant to his service 
connection claim.  In addition, the veteran provided 
testimony at a May 2000 hearing at the RO, and the veteran 
and his representative have provided written argument in 
conjunction with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including arthritis, if 
such disease is shown to have been manifest to a compensable 
degree within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111; 38 
C.F.R. § 3.304(b).  If a defect is noted on the entrance 
examination or there is clear and unmistakable evidence that 
the veteran's condition preexisted service, the next question 
to be addressed is whether the preexisting condition was 
aggravated by service.  Paulson v. Brown, 7 Vet. App. 470 
(1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation is triggered by 
evidence that a preexisting disability has undergone a 
permanent increase in severity in service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 
213 (1999); Beverly v. Brown, 9 Vet. App. 402 (1996).  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone, is not sufficient for a non-
combat veteran to show increased disability under 38 U.S.C.A. 
§ 1153 unless the underlying condition is worsened.  Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); Jensen v. Brown, 19 
F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  Evidence of the veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Background

The veteran's service medical records show a normal 
enlistment examination in July 1973, with no mention of prior 
knee problems.  Chronological service medical records do not 
mention the veteran's knees until early February 1975 when he 
complained of pain and aching in his knees for two years.  In 
early March 1975, he complained of both knees hurting and 
said that he had previous injury.  He denied any trauma.  At 
one clinic visit in March 1975 he complained of pain and 
weakness in both knees over the past 5 days and said he had a 
long history of problems with both knees since high school 
and at the next visit, also in early March 1975, he gave a 
history of pain in his knees since grade school and reported 
that he had seen private physicians four to five times during 
the year prior to service.  Physical examination was normal 
except for complaints of pain on palpation of lower poles of 
the patellae and over both tibial tubercles.  The impression 
was doubt any pathology, possibly minimal chondromalacia.  
When seen in mid-March 1975, he complained of aching pain in 
both knees for several years.  He reported the pain was 
aggravated by activity and prolonged sitting.  In a March 
1975 referral for an orthopedic consultation, the reason for 
the request was reported as knee pain since grade school with 
recent exacerbation by PT test.  X-rays were reportedly 
normal.  At a May 1975 orthopedic consultation, it was noted 
that the veteran had a history of knee pain in the region of 
the tibial tubercle since childhood and had now been having 
pain with activity.  Examination revealed tibial tubercle 
tenderness.  The orthopedist stated that X-rays showed 
calcification of the patellar tendon near the insertion.  The 
impression was old patellar tendonitis with old Osgood-
Schlatter's disease and residual low-grade tendonitis.  

In May 1975, the veteran was placed on a medical profile due 
to bilateral chronic patellar tendonitis with old Osgood-
Schlatter's disease.  He was permanently restricted to no 
marching over twenty minutes, no forced marching over thirty 
minutes, and no running over fifteen minutes.  This profile 
stayed in effect until the veteran's service discharge in 
1976.  

Chronological records show that in late May 1975 the veteran 
complained of continued knee pain, and Tylenol was added to 
his medications.  He visited the clinic three times in June 
1975 with complaints of continued bilateral knee pain, but 
there were no objective findings upon examination.  The 
assessment was chronic tendonitis.  At the third visit in 
June 1975, it was noted that the veteran wanted out of 
service.  The examiner opined that the veteran had a medical 
condition that was going to continue to give him problems and 
advised that he talk to his commanding officer about 
retention in the service.  

Subsequent service medical records do not reflect complaints 
of knee pain.  There were numerous visits to the dermatology 
clinic as well as complaints of right arm pain and swelling 
in October 1975 and right ankle and right arm pain in 
November 1975.  At his discharge examination, which was 
performed in June 1976, the veteran's lower extremities were 
evaluated as normal.  

At his May 2000 hearing, the veteran testified that the 
Osgood-Schlatter's disease he had before service was growing 
pains and that he had not really been diagnosed with any 
other type of problem before service.  He testified that he 
thought that it was after basic and advanced infantry 
training that he started to have some trouble with his knees.  
He testified that when he was seen by a specialist in service 
in Heidelberg, the specialist determined he had severe 
tendonitis and Osgood-Schlatter's disease.  He testified that 
because of the tendonitis he was put on a medical profile for 
the rest of his time in service.  He testified that he 
continued to have treatment for his knees after service and 
was told he had tendonitis, and he testified that it started 
turning into chronic arthritis.  The veteran testified that 
he began work as a mail carrier for the United States Postal 
Service (USPS) shortly after discharge from the service.  He 
stated that he informed the USPS physician that he had knee 
problems, but was passed by the physician, as it was an 
"opportunity to get a good job and use my military time in 
this job."  The veteran also testified that he saw numerous 
physicians after service regarding his knee problems, but had 
been unable to locate those records.

The first medical record of post-service treatment associated 
with the veteran's claims folder is dated in March 1992 and 
reflects complaints of a twisted knee.  X-rays were negative, 
and it was noted that the veteran chose to return to work, 
but "perhaps cut down on overtime."  He was next seen in 
September 1995 with complaints of aching and throbbing in his 
knees.  Examination revealed crepitance in both knees, and 
the physician's assessment was patellofemoral syndrome.  He 
returned in October 1995 with continuing complaints of 
numbness and pain in his knees, and X-rays reportedly showed 
no change since 1992.  The physician recommended that the 
veteran be referred to a specialist.  

Sanford S. Kunkel, M.D., an orthopedist, saw the veteran in 
November 1995.  In a letter to another physician, Dr. Kunkel 
stated that the veteran complained of his knees giving out, 
pain and locking.  He said the veteran had had symptoms for 
about 24 years and had what appeared to be Osgood-Schlatter's 
as a youngster.  On examination of the right knee there was 
minimal tenderness over the old Osgood-Schlatter's and 
minimal tenderness of the joint line.  On examination of the 
left knee, there was a minimal effusion and exquisite pain on 
the medial joint line, crepitation of the medial compartment 
with a valgus stress, and 1+ patellofemoral crepitus.  Dr. 
Kunkel stated that clinically, the veteran had a medial 
meniscus tear of the left knee, which was very symptomatic, 
and he recommended surgery.  

Subsequent records show that in January 1996 Dr. Kunkel 
performed an arthroscopy of the left knee, at which time 
loose bodies were noted in the knee.  A chondroplasty of the 
medial femoral condyle as well a microfracture of the weight-
bearing surface of the medial femoral condyle was performed.  
The definitive diagnosis was that of a full thickness 
chondral injury of the medial femoral condyle.  

A problem sheet from MetroHealth shows that the veteran was 
seen with complaints of bilateral knee pain in late July 
1996.  He reported increasing pain in his left knee after 
return to work following his arthroscopy and complained of 
pain in his right knee with occasional giving way.  X-rays of 
the right knee reportedly revealed degenerative changes.  
After examination, the assessment was arthritis of the right 
knee, questionable meniscal injury of the right knee and 
previous abrasion arthroplasty of the left knee.  He was 
referred to Dr. Kunkel.  

In August 1996, Dr. Kunkel saw the veteran who at that time 
reported that he had fallen on his left knee and injured his 
right knee about three days earlier at work.  There was a 
little abrasion and soreness over the left patella, and there 
was mild effusion and joint line tenderness of the right 
knee.  X-rays showed some mild degenerative changes in the 
right knee.  Over the next several months, the veteran 
continued to complain of right knee problems.  In May 1997, 
Dr. Kunkel noted crepitus and a low-grade effusion in the 
right knee, which he said were suggestive of articular 
cartilage problems similar to the left knee.  Dr. Kunkel 
noted that the veteran had worked at the post office for 
about 21 years and had been in and out of trucks for at least 
10 years.  He said he thought this contributed to the 
veteran's current situation.  Within a few months, the 
veteran underwent arthroscopy, chondroplasty, and 
osteochondral autograft of the medial femoral condyle of the 
right knee.  

In a December 1997 letter to the postal service, Dr. Kunkel 
stated that the veteran had indicated that he believed that 
chronic wear and tear on his knees due to his prolonged 
standing, walking and occupation as a mail carrier had 
contributed to his articular cartilage breakdown.  Dr. Kunkel 
stated that it was his opinion that the veteran's employment 
as a mail carrier certainly had causation in his current 
condition and had accelerated his articular cartilage 
deterioration.  

Later records from Dr. Kunkel show that the veteran continued 
to complain of bilateral knee pain.  In an office note dated 
in October 1998, Dr. Kunkel stated that the veteran had 
fairly significant chondromalacia of both patellae.  In 
January 1999, the veteran underwent arthroscopy, 
chondroplasty of the patella and osteochondral autograft of 
the medial femoral condyle of the left knee.  In an office 
note dated in June 1999, Dr. Kunkel noted minimal crepitus in 
the left knee with occasional aching.  He also stated that 
the veteran had crepitus in the right patellofemoral joint 
and aching in the right knee with standing and heavy work.  
Dr. Kunkel stated that the veteran would have some permanent 
aching in the knees.  He said that the veteran had articular 
cartilage loss from his occupation and degeneration of his 
articular cartilage.  

In an office noted dated in June 2000, Dr. Kunkel noted that 
the veteran reported that he continued to have a sensation of 
giving out in both knees, which was pain related.  Dr. Kunkel 
stated that the veteran was known to have chronic articular 
cartilage changes and deterioration in both knees in the 
femoral condyle and patellofemoral joint.  Dr. Kunkel stated 
that the veteran asked him to forward a note to the Disabled 
American Veterans indicating that his deterioration in his 
knees was a result of chronic wear and tear and deterioration 
of articular cartilage, but was not specifically related to 
his diagnosis of Osgood-Schlatter's and patellar tendonitis 
that was noted when he was in the military.  The office note 
shows that copies of the note were sent to the U.S. Postal 
Service, the U.S. Department of Labor and the Disabled 
American Veterans.  

Later records from Dr. Kunkel show that in December 2000 the 
veteran underwent arthroscopy, chondroplasty of the patella, 
chondroplasty of the medial femoral condyle and removal of 
loose bodies in the left knee.  In February 2001, he 
underwent a right knee arthroscopy with a microfracture 
technique, chondroplasty of the patella and medial femoral 
condyle.  

At a VA orthopedic examination in July 2002, the physician 
noted that upon questioning, the veteran stated that he had 
some problems as a child with tendonitis.  On examination of 
the left knee, the physician noted that the veteran had an 
obvious protuberant tibial tuberosity that was consistent 
with a previous Osgood-Schlatter's disease.  There was no 
tenderness over this, and there was just minimal tenderness 
over the attachment of the patellar tendon at this site.  
There was some crepitation of both knees and tenderness over 
the joint line, bilaterally.  After examination and review of 
records including December 2000 and February 2001 operative 
reports, the assessment was bilateral knee osteoarthritis 
with previous Osgood-Schlatter's disease.  The physician 
noted that the veteran's symptoms in service were of a 
chronic tendonitis and Osgood-Schlatter's disease with pain 
over the tibial tubercle.  He stated that the veteran's 
current bilateral osteoarthritis was a separate disease 
entity.  A VA radiologist reported that X-rays of the knees 
in July 2002 showed minimal arthritic change in the left knee 
and less-pronounced degenerative change in the right knee.  
Current tendonitis was not reported.

Analysis

As no knee defect or disorder was noted on the veteran's 
initial examination for service, he is presumed to have been 
in sound condition upon entrance into service.  This 
presumption of soundness can only be overcome by clear and 
unmistakable evidence demonstrating that a bilateral knee 
disorder existed before service.  In this regard, the 
veteran's service medical records show that on multiple 
occasions when he sought treatment for knee pain in service, 
the veteran gave a history of pain in his knees starting 
years before service, and he acknowledged having had medical 
treatment for knee problems on 4 to 5 occasions in the year 
preceding service.  Further, the orthopedist who saw the 
veteran in service in March 1975 noted that X-rays showed 
patellar tendon calcification and that the veteran had a 
history of knee pain in the region of the tibial tubercle 
since childhood.  The prior histories plus the orthopedist's 
diagnosis of "old" patellar tendonitis and "old" Osgood-
Schlatter's disease with residual low-grade tendonitis 
together with the history of pain in the tibial tubercle 
region since childhood and the then-current finding of tibial 
tubercle tenderness serve as clear and unmistakable evidence 
demonstrating that Osgood-Schlatter's disease and tendonitis 
of the knees existed before the veteran entered service.  The 
finding that the veteran's bilateral knee disability 
identified in service pre-existed service is bolstered by Dr. 
Kunkel's November 1995 letter in which he said the veteran 
had had knee symptoms for about 24 years and had what 
appeared to be Osgood-Schlatter's as a youngster.  The 
history of symptoms for "about 24 years" would place the 
onset of symptoms in about 1971, which would have been before 
the veteran entered service in 1973.  

Having found that the veteran's tendonitis of the knees and 
Osgood-Schlatter's disease preexisted service, it must be 
determined whether there was aggravation of the disability 
during service.  The Board notes that the service medical 
records acknowledge exacerbation of the veteran's pre-
existing bilateral knee disorder with activity in service, 
and they show treatment an a permanent profile for bilateral 
chronic tendonitis with old Osgood-Schlatter's disease.  The 
Board does not, however, find that there was an increase in 
severity of the disability during service.  In this regard, 
the veteran made no complaints concerning his knees during 
the last year of service, and his lower extremities were 
evaluated as normal at his separation examination in June 
1976.  This is therefore a case where although there was an 
exacerbation of symptoms during service, there was during the 
remainder of service improvement (with the profile and 
medication) to the point that the veteran's pre-existing 
bilateral knee condition was no more disabling at separation 
from service that it was at entrance into service.  As there 
is not a scintilla of evidence of an increase in service in 
the severity of the underlying disability, i.e., the pre-
existing bilateral knee tendonitis and Osgood-Schlatter's 
disease, it must be concluded that the disability was not 
aggravated in service.  

The post-service medical evidence does not show the presence 
of bilateral knee tendonitis or Osgood-Schlatter's disease.  
Rather, the medical evidence shows that the veteran suffers 
from arthritis of the knees.  The Board observes that in 
support of his claim the veteran has asserted that his 
Osgood-Schlatter's disease was "growing pains" and that it 
was the bilateral tendonitis of the knees that started in 
service and later turned into arthritis.  Although the 
evidence establishes that the veteran currently has arthritis 
of the knees and has received multiple surgeries related to 
degeneration of the articular cartilage, there is no medical 
evidence relating the veteran's arthritis to service or to 
the tendonitis that was present in service.  In his treatment 
records Dr. Kunkel does not opine or allude to such a 
relationship but rather suggests that the veteran's post-
service knee disabilities are causally related to his 
occupation as a mail carrier.  In addition, the VA physician 
who examined the veteran in July 2002 pointed out that 
chronic tendonitis and osteoarthritis are two separate 
diseases.  Review of the record shows no evidence of 
arthritis in service or until decades after service, nor does 
the record include any medical evidence of a relationship 
between the veteran's current disability, arthritis, and any 
bilateral tendonitis of the knees he had in the past.  

The only suggestion in the record that the veteran's current 
bilateral knee disability is related to service is the 
veteran's assertion that his tendonitis "turned into" 
arthritis.  It is, however, now well- established that a lay 
person without medical training, such as the veteran, is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and this veteran's opinion 
that his arthritis is related to tendonitis is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).  

In view of the foregoing the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for a bilateral knee disability, including 
Osgood-Schlatter's disease, tendonitis and arthritis, and the 
claim must be denied.  



ORDER

Entitlement to service connection for bilateral knee 
disability, including Osgood-Schlatter's disease, tendonitis 
and arthritis, is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

